DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 9, line 31: states “patient 26”.  Reference numeral 26 was previously defined as the heart (See Fig. 1, and Specification, Page 9, line 7).  Reference number 28 should be used to refer to the patient.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“interface” in claim 1,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: interface has no corresponding structure
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 is rejected because "interface" is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f). 
Claims 2-4 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claims 2 and 6, are rejected because they recite "locally-scaling the position coordinates based on the a-priori known spatial relationships”, however, the specification does not mention how this local-scaling is performed. The instant specification even states that “the ICL method was scarcely presented, for sake of clarity.  More algorithmic steps than presented are usually included in the ICL method (Page 16, lines 28-30).  One of ordinary skill in the art would not be able to appreciate how his scaling is performed with respect to the known spatial relationships. Thus one of ordinary skill would not be aware of the metes and bounds of the claim limitation because there are multiple mathematical manipulations that can be used to alter the scale of the position coordinates. Due to this lack of written description, the claims are also rendered indefinite and are subject to rejection under 35 U.S.C. 112(b) as stated below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because it is unclear and therefore indefinite what an “interface” is in light of the 35 U.S.C. 112(f) interpretation above.  Although the Specification does cite an interface (Page 2, line 19), the Specification also cites interface circuits (Page 9, lines 29; Page 12, lines 7-9).  However, the Specification does not disclose that the interface and interface circuit are the same.  Additionally, the Specification discloses the console that is typically a general-purpose computer also contains a front end and the interface circuits (Page 9, lines 25-29).  A front end can be interpreted as a user interface such as a graphical user interface, therefore resulting in the lack of clarity regarding what is the interface.  For examination purposes, the examiner assumes the interface to be the interface circuits.
Claims 2-4 are rejected since they inherit deficiencies by nature of their dependency on claim 1.
Claims 2 and 6 are rejected because they recite "locally-scaling the position coordinated based on the a-priori known spatial relationships”, however, the specification does not mention how this local-scaling is performed. Therefore, these claims are rendered indefinite due to the lack of written description. One of ordinary skill in the art would not be able to appreciate how his scaling is performed with respect to the known spatial relationships. Thus one of ordinary skill would not be aware of the metes and bounds of the claim limitation because there are multiple mathematical manipulations that can be used to alter the scale of the position coordinates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0302869 to Koyrakh et al. “Koyrakh”, in view of U.S. Patent Application Publication No. 2013/0303886 to Ludwin et al. “Ludwin”, and further in view of U.S. Patent Application Publication No. 2014/0095105 to Koyrakh et al. “Koyrakh ‘105”

Regarding claim 1, Koyrakh discloses an apparatus (system for navigating a medical device within a body that includes an electronic control unit, Abstract), comprising: 
an interface (“interface”, Paragraphs 0025, 0026)  for exchanging signals (“communicate position signals”, Paragraphs 0025, 0026) with:
 (i) a probe (“catheter 14”, Paragraph 0019), which is inserted into a body of a patient (“catheter for use in diagnosis or treatment of cardiac tissue in body”, Paragraph 0019) and comprises a flexible distal-end assembly (“shaft 36 having a proximal end 38 and distal end 40”, Paragraph 0020 and See Fig. 1; “shaft is an elongated, flexible member”, Paragraph 0023), wherein the distal-end assembly comprises a magnetic position sensor and two or more intra-body electrodes (Shaft supports position sensors 441, 442, 461, 462, Paragraph 0023; “one or more magnetic position sensors 461, 462”, Paragraph 0020; one or more electrical position sensors 441, 442”, Paragraph 0020; “sensors 441, 442 comprise electrodes”, Paragraph 0025; See Fig. 2, sensors 441, 442, 461, and 462 are located towards the distal end of the catheter); and 
(ii) multiple body-surface electrodes attached externally to the body of the patient (“three pairs of patch electrodes 54 that are placed on opposed surfaces of body 12”, Paragraph 0027); and 
a processor (“ECU may include a central processing unit”, Paragraph 0031), which is configured to estimate a position of the distal-end assembly (“determining the position of 
(i) the signals exchanged with the intra-body electrodes and the body-surface electrodes (“Sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441 , 442 associated with catheter 14 are obtained”, Paragraph 0027). 
[Examiner notes that Koyrakh discloses determining the position of the catheter, Paragraphs 0025, 0026, by using programming instructions of the ECU, Paragraph 0032.  Koyrakh discloses “as sensors 441, 442 move within body 14, and within the electric field generated by system 18, the voltage readings from sensors 441, 442 change thereby indicating the location of sensors within the electric field and with a coordinate system 50 established by system 18”, Paragraph 0025.  Similarly, Koyrakh discloses as sensors 461, 462 move within body 14, and within the magnetic field generated by system 20, the current output of each sensor 461, 462 changes thereby indicating the location of sensors 461, 462 within the magnetic field and with a coordinate system 52 established by system 20, Paragraph 0026.  Since the electrical position sensors 441, 442 (reads on intra-body electrodes) and the magnet position sensor 461, 462 are located at the distal end of the catheter shaft 36, Paragraphs 0023, 0025, 0026, determining the locations of these sensors would read on estimating a position of the distal-end assembly in the body.  As disclosed above, the positions of the electrical position sensors are determined by voltage readings from the sensors.  The voltage readings/measurements are between currents exchanged between the patch electrodes and the position sensors 441, 442.]
Koyrakh further discloses a-priori known spatial relationships between two or more of the intra-body electrodes of the probe (“The magnetic position sensors 461, 462 may, for example be located from about 1.0 to about 3.0 millimeters from a corresponding electrical position 
However, Koyrakh does not explicitly disclose estimating, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements, and estimating a position of the distal-end assembly in the body in part based on the estimated spatial displacement of the magnet sensor.
Ludwin teaches a joint sensing assembly (Fig. 3 or 4, Ref. 63) that comprise magnetic transducer coils and provides accurate readings of the position of the distal tip 52 (Paragraph 0043) of the catheter (Paragraph 0042), and can be broadly interpreted a magnetic position sensor.  Ludwin teaches the coils of the joint sensing assembly output signals that are processed by the processor in order to determine the coordinates of the distal end (Paragraph 0051) determine deflection of distal tip (Paragraphs 0047, 0065).  This reads on estimating a position of the distal-end assembly in the body in part based on the estimated spatial displacement of the magnet sensor.  In addition, Ludwin also teaches two electrodes (Fig. 3 and 4, Ref. 31) that are on opposing ends of the joint sensing assembly.  
Ludwin determines the spatial displacement of the magnet sensor by determining a differential change in the signals output by the coils of the magnet sensors (Paragraph 0046).  Ludwin teaches the coils are parallel to the catheter, and thus one another, as long as the joint 54 of the catheter is undeflected and will output strong signals (Paragraph 0046).  Angular deflection of the tip will give rise to a differential change in the signals output by the coils, and a compressive displacement will give rise to an increase in the signals from all of the coils (Paragraph 0046).  The processor analyzes the signals output by the coils in order to measure the deflection and displacement of joint 54 which the joint sensing assembly resides (Paragraph 0047).  The sum of changes in the signals gives a measure of the compression, while the difference of the changes gives a measure of the deflection (Paragraph 0047).  Therefore in determining a spatial displacement of the joint sensing assembly (i.e., compression or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyrakh's invention wherein the processor is configured to estimate, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements, and estimating a position of the distal-end assembly in the body in part based on the estimated spatial displacement of the magnet sensor, as taught by Ludwin, in order to provide a more accurate reading of the position of the distal tip, including when the tip experiences axial displacement or angular deflection (Ludwin, Paragraph 0043).  
However, the modifications of Koyrakh and Ludwin do not explicitly disclose estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.
Koyrakh ‘105 teaches estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.  Koyrakh ‘105 discloses the electronic control unit (ECU) receives known actual distances between electrodes 18 (Paragraph 0029), wherein the electrodes 18 are position electrodes (Paragraph 0022), and the ECU stores the known actual distances in a geometry file (Paragraph 0030).  The geometry files is used to correct and/or lessen the effects of global and local distortions to allow the ECU to determine the position of the catheter (Paragraph 0032).   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh and Ludwin, wherein estimating a position of the distal-end assembly in the body in 

Regarding claim 2, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 disclose all the features of claim 1 above.
	As disclosed in the claim 1 rejection above, Koyrakh discloses the processor (“ECU may include a central processing unit”, Paragraph 0031) is configured to estimate the position of the distal-end assembly (“determining the position of catheter”, Paragraphs 0025, 0026) by estimating position coordinates of the intra-body electrodes based on the signals (“as sensors 441, 442 move within body 14, and within the electric field generated by system 18, the voltage readings from sensors 441, 442 change thereby indicating the location of sensors within the electric field and with a coordinate system 50 established by system 18”, Paragraph 0025).
	However, Koyrakh does not explicitly disclose determining “the spatial displacement of the magnetic sensor”.
	As disclosed in the claim 1 rejection above, Ludwin teaches determining the spatial displacement of the magnetic sensor (joint sensing assembly, Fig. 3 or 4, Ref. 63) in order to determine the coordinates of the distal end (Paragraph 0051) determine deflection of distal tip (Paragraphs 0047, 0065). 
	However, the combination of Koyrakh and Ludwin do not explicitly disclose locally-scaling the position coordinates based on the a-priori known spatial relationships and correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor.
	Koyrakh ‘105 teaches locally-scaling the position coordinates based on the a-priori known spatial relationships (Paragraph 0038).  Koyrakh ‘105 teaches one way to scale and/or 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Koyrakh and Ludwin, wherein estimating the position of the distal-end assembly includes locally-scaling the position coordinates based on the a-priori known spatial relationships, as taught by Koyrakh ‘105, in order to correct for distortions of the geometries and representations that are rendered based on the position measurements from an electrical field-based system, because the electrical current flow in the human body of an electrical field-based system can be non-homogenous, anisotropic, and not orthonormal (Koyrakh ‘105, Paragraph 0005).  
	Therefore the combination of Koyrakh, Ludwin, and Koyrakh ‘105 would teach correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor since Koyrakh ‘105 teaches the scaled positions are corrected based on measured and known inter-electrode spacings.  Since the distal tip of the catheter in both Koyrakh and Ludwin are flexible (See claim 1 rejection above), deflection of the distal tip can occur, which would change the spatial positions of the position sensors (both magnetic and electric), and the measured inter-electrode spacings would also change.  Ludwin teachings would allow for determining a deflected position of the deflected distal tip, based on the changed position of the magnetic position sensor, and since the distance between magnetic position sensor and the electrical position sensors/electrodes are known as disclosed by Koyrakh (See claim 1 rejection above), a corrected measured inter-electrode spacing can be determined to correct the local scaling.

Regarding claim 5, Koyrakh discloses a method for position sensing (“method for navigating a medical device within a body”, Abstract; “receiving a plurality of input signals, including signals generated by…position sensors 441, 442, 461, 462”, Paragraph 0031), comprising: 
exchanging signals (“communicate position signals”, Paragraphs 0025, 0026) with: 
(i) a probe (“catheter 14”, Paragraph 0019), which is inserted into a body of a patient (“catheter for use in diagnosis or treatment of cardiac tissue in body”, Paragraph 0019) and comprises a flexible distal-end assembly (“shaft 36 having a proximal end 38 and distal end 40”, Paragraph 0020 and See Fig. 1; “shaft is an elongated, flexible member”, Paragraph 0023), wherein the distal-end assembly comprises a magnetic position sensor and two or more intra-body electrodes (Shaft supports position sensors 441, 442, 461, 462, Paragraph 0023; “one or more magnetic position sensors 461, 462”, Paragraph 0020; one or more electrical position sensors 441, 442”, Paragraph 0020; “sensors 441, 442 comprise electrodes”, Paragraph 0025; See Fig. 2, sensors 441, 442, 461, and 462 are located towards the distal end of the catheter); and 
(ii) multiple body-surface electrodes attached externally to the body of the patient (“three pairs of patch electrodes 54 that are placed on opposed surfaces of body 12”, Paragraph 0027); and 
estimating a position of the distal-end assembly (“determining the position of catheter”, Paragraphs 0025, 0026) in the body (“within the body”, Paragraphs 0025, 0026) based on 
(i) the signals exchanged with the intra- body electrodes and the body-surface electrodes (“Sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441 , 442 associated with catheter 14 are obtained”, Paragraph 0027).

Koyrakh further discloses a-priori known spatial relationships between two or more of the intra-body electrodes of the probe (“The magnetic position sensors 461, 462 may, for example be located from about 1.0 to about 3.0 millimeters from a corresponding electrical position sensor 441, 442 and may be centered between two electrical position sensors 441, 442 which may be spaced about 2.0 to 6.0 millimeters apart.”, Paragraph 0026) and 
However, Koyrakh does not explicitly disclose based on the signals exchanged with the probe, estimating a spatial displacement of the magnetic sensor between consecutive measurements, and estimating a position of the distal-end assembly in the body in part based on the estimated spatial displacement of the magnet sensor.
Ludwin teaches a joint sensing assembly (Fig. 3 or 4, Ref. 63) that comprise magnetic transducer coils and provides accurate readings of the position of the distal tip 52 (Paragraph 
Ludwin determines the spatial displacement of the magnet sensor by determining a differential change in the signals output by the coils of the magnet sensors (Paragraph 0046).  Ludwin teaches the coils are parallel to the catheter, and thus one another, as long as the joint 54 of the catheter is undeflected and will output strong signals (Paragraph 0046).  Angular deflection of the tip will give rise to a differential change in the signals output by the coils, and a compressive displacement will give rise to an increase in the signals from all of the coils (Paragraph 0046).  The processor analyzes the signals output by the coils in order to measure the deflection and displacement of joint 54 which the joint sensing assembly resides (Paragraph 0047).  The sum of changes in the signals gives a measure of the compression, while the difference of the changes gives a measure of the deflection (Paragraph 0047).  Therefore in determining a spatial displacement of the joint sensing assembly (i.e., compression or deflection), a measurement must be taken at the initial position where the coils are parallel with the catheter and with each other, and then a second measurement is taken when the catheter distal tip, and therefore the joint sensing assembly experiences a displacement.  This reads on estimating, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyrakh's invention wherein the method includes, based on the signals exchanged with the probe, estimating a spatial 
However, the modifications of Koyrakh and Ludwin do not explicitly disclose estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.
Koyrakh ‘105 teaches estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe.  Koyrakh ‘105 discloses the electronic control unit (ECU) receives known actual distances between electrodes 18 (Paragraph 0029), wherein the electrodes 18 are position electrodes (Paragraph 0022), and the ECU stores the known actual distances in a geometry file (Paragraph 0030).  The geometry files is used to correct and/or lessen the effects of global and local distortions to allow the ECU to determine the position of the catheter (Paragraph 0032).   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh and Ludwin, wherein estimating a position of the distal-end assembly in the body in part based on a-priori known spatial relationships between two or more of the intra-body electrodes of the probe, as taught by Koyrakh ‘105, in order to correct and/or lessen the effects of global and local distortions in determining the position of the catheter by the ECU (Paragraph 0032)

Regarding claim 6, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 disclose all the features of claim 5 above.

However, Koyrakh does not explicitly disclose determining “the spatial displacement of the magnetic sensor”.
	As disclosed in the claim 5 rejection above, Ludwin teaches determining the spatial displacement of the magnetic sensor (joint sensing assembly, Fig. 3 or 4, Ref. 63) in order to determine the coordinates of the distal end (Paragraph 0051) determine deflection of distal tip (Paragraphs 0047, 0065). 
	However, the combination of Koyrakh and Ludwin do not explicitly disclose locally-scaling the position coordinates based on the a-priori known spatial relationships and correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor.
Koyrakh ‘105 teaches locally-scaling the position coordinates based on the a-priori known spatial relationships (Paragraph 0038).  Koyrakh ‘105 teaches one way to scale and/or correct a coordinate system for an electrical field- or impedance-based mapping and navigation system is to use the measured (i.e., measured with the navigation system) and known (i.e., pre-determined) inter-electrode spacings for characterizing the geometry of the electrical field (Paragraph 0038, 0049).  Koyrakh ‘105 further teaches “the amount of scaling can be determined with reference to the determinant of the local metric tensor matrix” (Paragraph 0114).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Koyrakh and Ludwin, wherein estimating the position of the distal-end assembly includes locally-scaling the 
	Therefore the combination of Koyrakh, Ludwin, and Koyrakh ‘105 would teach correcting the locally-scaled position coordinates based on the spatial displacement of the magnetic sensor since Koyrakh ‘105 teaches the scaled positions are corrected based on measured and known inter-electrode spacings.  Since the distal tip of the catheter in both Koyrakh and Ludwin are flexible (See claim 5 rejection above), deflection of the distal tip can occur, which would change the spatial positions of the position sensors (both magnetic and electric), and the measured inter-electrode spacings would also change.  Ludwin teachings would allow for determining a deflected position of the deflected distal tip, based on the changed position of the magnetic position sensor, and since the distance between magnetic position sensor and the electrical position sensors/electrodes are known as disclosed by Koyrakh (See claim 5 rejection above), a corrected measured inter-electrode spacing can be determined to correct the local scaling.

Claims 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh, in view of Ludwin, further in view of Koyrakh ‘105, and further in view of U.S. Patent Application Publication No. 2012/0172712 to Bar-Tal et al. “Bar-Tal”.
	
Regarding claim 3, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 disclose all the features of claim 1 above.
Koyrakh discloses sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441, 442 associated with 
However, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 do not explicitly disclose the body-surface electrodes applying a voltage.
Bar-Tal teaches a similar system with body-electrodes such as patch electrodes in contact with the body surface (Paragraph 0043; ACL patches, Paragraph 0045) and mapping-catheter-conductive-electrodes (Fig. 1B, Refs. 30, 32, 34; Paragraph 0042) that reads on intra-body electrodes.  Bar-Tal teaches applying voltages by the body-surface electrodes (“voltage, from a voltage source 56V, that drives patch”, Paragraph 0101; “processor uses a respective voltage source 56V to inject current into each patch”, Paragraph 0105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Ludwin, and Koyrakh ‘105, wherein the body-surface electrodes apply a voltage, as taught by Bar-Tal, in order to inject current into each patch at a corresponding frequency by using a voltage source 56V (Bar-Tal, Paragraph 105).

Regarding claim 4, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 disclose all the features of claim 1 above.
However, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 do not explicitly disclose wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Ludwin, and Koyrakh ‘105, wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes, as taught by Bar-Tal, in order to determine the location or position of the catheter using a current based location system (Bar-Tal, Paragraphs 0036, 0045).

Regarding claim 7, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 disclose all the features of claim 5 above.
Koyrakh discloses sinusoidal currents are driven through each pair of patch electrodes 54 and voltage measurements for one or more position sensors 441, 442 associated with catheter 14 are obtained. The measured voltages are a function of the distance of the position sensors 441, 442 from the patch electrodes 54”, Paragraph 0027; wherein position 441, 442 are the electrodes on the catheter, which reads as intra-body electrodes).  The reads on wherein the signals received from the intra-body electrodes are indicative of at least one voltage, which is sensed by the intra-body electrodes.
However, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 do not explicitly disclose the body-surface electrodes applying a voltage.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Ludwin, and Koyrakh ‘105, wherein the body-surface electrodes apply a voltage, as taught by Bar-Tal, in order to inject current into each patch at a corresponding frequency by using a voltage source 56V (Bar-Tal, Paragraph 105).  

Regarding claim 8, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 disclose all the features of claim 5 above.
However, the modifications of Koyrakh, Ludwin, and Koyrakh ‘105 do not explicitly disclose receiving from the body-surface electrodes signals, which are indicative of currents that are sensed by the body-surface electrodes in response to at least one current applied by the intra-body electrodes.
Bar-Tal teaches current drivers (Fig. 1A, Ref. 56I) supply currents to the mapping-catheter conductive electrodes (Paragraph 0042) and the body surface electrodes receive differing mapping-currents from the electrodes of the mapping-catheter, and the differing currents are analyzed to determine a location or position of catheter 20 (Paragraph 0045).  This reads on wherein the signals received from the body-surface electrodes are indicative of currents, which are sensed by the body- surface electrodes in response to at least one current applied by the intra-body electrodes.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Koyrakh, Ludwin, and Koyrakh ‘105, wherein the method includes receiving from the body-surface electrodes signals, which are indicative of currents that are sensed by the body-surface electrodes in response to at least one current applied by the intra-body electrodes, as taught by Bar-Tal, in order to determine the location or position of the catheter using a current based location system (Bar-Tal, Paragraphs 0036, 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MT/            Examiner, Art Unit 3793 

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793